DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
Applicant’s cancellation of claim 22, amendment of claims 1, 8, 21, and addition of claims 23-27, in the paper of 9/28/2020, is acknowledged.  Applicants' arguments filed on 9/28/2020, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 3-16, 18-21, 23-27 are still at issue and are present for examination.
Election/Restriction
Applicant’s election with traverse of Group XIII, Claims 1-11 drawn to a host comprising a recombinant nucleic acid encoding a polypeptide having 30% identity to SEQ ID NO:4, in the paper of 7/3/2018 is acknowledged.  Applicant’s election without traverse of the species of hydroxymethylglutaryl-CoA reductase, in the paper of 11/13/2018 is acknowledged.
It is noted that the previous Species Election requirement mailed to applicants in the paper of 5/15/2018, should have included those species found in claims 4 and 6 in addition to those of claims 3, 5, 10 and 11.  This was communicated to applicant’s representative on 12/20/2018 and applicants communicated such with applicants and further indicated that applicants wished to maintain their previous election of hydroxymethylglutaryl-CoA reductase.
Claims 12-16, 18-20, are withdrawn from further consideration by the examiner, 37CFR 1.142(b), as being drawn to a non-elected invention.
Specification
Applicants amendment of the specification and comments regarding the amendment of the specification (i.e. Table 10 and supporting text as it relates to SEQ ID NO:5 and SEQ ID NO:6), in the paper of 9/28/2020 are acknowledged.  It is noted that at the end of applicants comments at lines 6-7 of page 11 applicants state that “Submitted herewith are amendments to the specification and a substitute Sequence listing.”  As stated above applicants amendment of the specification is acknowledged, however, a substitute sequence listing is not found in applicants submitted papers nor is it required.  Applicant’s attention is directed to the accuracy of applicant’s statements.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “The A recombinant host…” which should be “The recombinant host…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 21, 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in the recitation “the recombinant host” as there is a lack of literal antecedent basis for the limitation “The recombinant host” in the claim.  
Claims 3-11, 21, 23-27 are each indefinite in the recitation “the recombinant host” of claim 1, because claim 1 lacks antecedent basis for “the recombinant host”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-6, 7, 8, 9, 10, 11, 21, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan et al. (US 2014/0357588, published Dec 4, 2014) and  Uniprot Accession No. K4BWC0, Nov 28 2012.
	This rejection was stated in the previous office action as it applied to previous claims 1, 7, 8, 9, 10, 11, 21 and 22.  In response to the rejection, applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.  Newly added claims 23-27 are included in the rejection for the same reasons previously stated for claims 1, 7, 8, 9, 10, 11, 21.
	As stated previously, Markosyan et al. teach methods of preparing highly purified steviol glycosides, particularly rebaudiosides A, D and M.  The methods include recombinant microorganisms for converting various starting compositions to target steviol glycosides.
Markosyan et al. teach methods of preparing highly purified steviol glycosides utilizing recombinant microorganisms for conferring starting compositions to target steviol glycosides.  Markosyan et al. teach a recombinant E. coli and S. cerevisae host comprising a recombinant nucleic acid sequences encoding a polypeptides involved in steviol glycoside synthesis.  Markosyan et al. specifically teach a recombinant host comprising a nucleic acid encoding the polypeptide of SEQ ID NO:5 which has at least 80% identity to SEQ ID NO:4, wherein the recombinant host is capable of producing a glycosylated diterpene.  Markosyan et al. teach the above recombinant host cells in comprising additional steviol biosynthesis enzymes  and there encoding nucleic acids including recombinant nucleic acid sequences encoding steviol biosynthesis enzymes are selected from the group including geranylgeranyl diphosphate synthase, copalyl diphosphate synthase, kaurene synthase, kaurene oxidase, kaurenoic acid 13-hydroxylase (KAH), steviol synthetase, deoxyxylulose 5-phosphate synthase (DXS), D-1-deoxyxylulose 5-phosphate reductoisomerase (DXR), 4-diphosphocytidyl-2-C-methyl-D-erythritol synthase (CMS), 4-diphosphocytidyl-2-C-methyl-D-erythritol kinase (CMK), 4-diphosphocytidyl-2-C-methyl-D-erythritol 2,4-cyclodiphosphate synthase (MCS), 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate synthase (HDS), 1-hydroxy-2-methyl-2(E)-butenyl 4-diphosphate reductase (HDR), acetoacetyl-CoA thiolase, truncated HMG-CoA reductase, mevalonate kinase, phosphomevalonate, kinase, mevalonate pyrophosphate decarboxylase and cytochrome P450 reductase etc. (See [0022], [0156]).   Markosyan et al. teach the above recombinant host cells in comprising additional steviol biosynthesis enzymes  and there encoding nucleic acids including recombinant nucleic acid sequences encoding steviol biosynthesis enzymes including UDP-glucosyltransferase is selected from group 
including UGT74G1, UGT85C2, UGT76G1, UGT91D2 and UGTs having substantial (&gt;85%) identity to these polypeptides as well as isolated nucleic acid molecules that code for these UGTs.
Uniprot Accession No. K4BWC0, Nov 28 2012 teach a polynucleotide encoding a UDP-glycosyltransferase from Solanum lycopersicum (tomato) which has 100% amino acid sequence identity to SEQ ID NO: 4.
One of skill in the art before the effective filing date would have been motivated to practice the steviol glycoside synthesis methods taught by Markosyan et al. substituting the polynucleotide encoding the UDP-glycosyltransferase from Solanum lycopersicum (tomato)  taught by Uniprot Accession No. K4BWC0, Nov 28 2012, for the polypeptide of SEQ ID NO:5 taught by Markosyan et al., as a means of identifying polypeptides for the synthesis of steviol glycosides.  The expectation of success is high based upon the high level of skill in the art of recombinant protein expression as illustrated by the teachings of Markosyan et al.
Applicants Response:
Applicants continue to argue the previous rejection on much of the same basis as previously argued and addressed. 
Applicants note that soleIy to expedite prosecution and without conceding that Markosyan renders the previous pending claims obvious, they have amended the claims to include the previous limitations of claim 22.  Applicants amendment is noted and it is further noted that previous claim 22 was included in the previous rejection.
Applicants submit that there is no reason to select SEQ ID NO:5 from Markosyan from the 792 sequences disclosed by Markoysan.  Applicants submit that there would be no motivation to look elsewhere in order to find a suitable UGT2 enzyme such as by selecting SEQ ID NO:5 and performing additional searches.
Applicant submits that starting from Markosyan, a skilled artisan would not be motivated to look for or employ instantly claimed SEQ ID NO: 4 in a fermentative production or even in bioconversion or in vitro production of Reb D or Reb M or both.  Applicant submits that a person of ordinary skill would not select SEQ ID NO: 5 of Markosyan from Markosyan. 
Applicant submits that according to the Office the fact that these two disclosures simply exists constitute a sufficient reason for the skilled person to combine the teachings.  Applicant submits that as explained above the aim of the present invention is to provide a host cell 13Application Serial No. 15/560,318Atty Docket No. 2919208-459000Confirmation No. 7627Customer No. 84331transformed with a suitable UGT2 polypeptide with improved productivity towards the production of rebaudioside D, M or both and therefore wherein said UGT2 has a higher, improved activity towards the conversion of rebaudioside A to rebaudioside D if compared with the known enzyme UGT91D2 of Stevia rebaudiana.  Applicant submits that the Uniprot reference offers nothing more than an amino acid sequence and fails to suggest this unexpected ability.  Applicant submits that the person of ordinary skill would have had no reason, before the filing date of the claimed invention, to substitute enzyme according to SEQ ID NO:5 or the UGTSL2 enzyme of Markosyan with the sequence with Uniprot No. K4BWCO because the effect of such substitution was unpredictable.  Applicant submits that since Markosyan already provided 792 alternative UGT2 options, and substituting any of said 792 alternative UGT2 options with the Uniprot sequence K4BWCO is neither a finite number nor predictable, there would not be a reasonable expectation of success at arriving at instantly claimed SEQ ID NO: 4. 
Applicant submits that here is no reason explaining how a PHOSITA would be motivated to combine the teaching of Markosyan with the Uniprot sequence K4BWCO over one of the 792 specifically disclosed in Markosyan. 
Applicant submits that the aim of the present invention is not that of "identifying polypeptides useful for the synthesis of steviol glycosides. "but that of providing a host cell transformed with a suitable UGT2 polypeptide with improved productivity towards the production of rebaudioside D, M or both, and therefore of identifying UGT2 polypeptides with higher, improved activity towards the conversion of rebaudioside A to rebaudioside D if compared with the known enzyme UGT91D2 of Stevia rebaudiana. Applicant submits that therefore, the predictability of obtaining such a UGT2 polypeptides with higher, improved activity towards the conversion of rebaudioside A to rebaudioside 14 Application Serial No. 15/560,318Atty Docket No. 2919208-459000Confirmation No. 7627Customer No. 84331D when compared with the known enzyme UGT91D2 of Stevia rebaudiana is the relevant inquiry to be assessed when considering whether the PHOSITA would be motivated to combine the teaching of Markosyan and of Uniprot sequence K4BWCO.   Applicant submits that as explained above the substitution of any of the 792 alternative UGT2 options of Markosyan with the Uniprot sequence K4BWCO, which is nothing more than a sequence, would lead to unpredictable results and therefore claim 1 and the attached amended claims are not obvious.  Applicant submits that its superior activity cannot be predicted from the sequence by itself. 
Applicant submits that the inventors of the present patent application have surprisingly found that a UGT2 polypeptide according to SEQ ID NO: 4 is -50 times more active in converting rebaudioside A to rebaudioside D than the known UGT2 la enzyme derived from Stevia rebaudiana according to SEQ ID NO: 5 of the present application (see example 6).
Applicant submits that there is no reasonable expectation of success from the limited disclosure of Markosyan of use of any intact host cell, much less any host capable of de novo synthesis of glycosylated diterpenes, in particular rebaudioside M, rebaudioside D or both, without exogenous addition of substrates. In itself Markosyan does not render obvious the claims presented herein. 
Applicant submits that in contrast, the aim of the present invention is to provide a host cell transformed with a suitable UGT2 polypeptide with improved productivity towards the production of rebaudioside D, M or both and therefore wherein said UGT2 has a higher, improved activity towards the conversion of rebaudioside A to rebaudioside D if compared with the known enzyme UGT91D2 of Stevia rebaudiana. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants submission that there is no reason to select SEQ ID NO:5 from Markosyan from the 792 sequences disclosed by Markoysan and there would be no motivation to look elsewhere in order to find a suitable UGT2 enzyme such as by selecting SEQ ID NO:5 and performing additional searches, as previously stated, Markosyan et al. teach a recombinant E. coli and S. cerevisae host comprising a recombinant nucleic acid sequences encoding a polypeptides involved in steviol glycoside synthesis including a recombinant host comprising a nucleic acid encoding the polypeptide of SEQ ID NO:5 which has at least 80% identity to SEQ ID NO:4, wherein the recombinant host is capable of producing a glycosylated diterpene.  Markosyan et al. teach the above recombinant host cells in comprising additional steviol biosynthesis enzymes  and there encoding nucleic acids including recombinant nucleic acid sequences encoding hydroxymethylglutaryl- CoA reductase, farnesyl-pyrophosphate synthetase and geranylgeranyl diphosphate synthase.  Uniprot Accession No. K4BWC0, Nov 28 2012 teach a polynucleotide encoding a UDP-glycosyltransferase from Solanum lycopersicum (tomato) which has 100% amino acid sequence identity to SEQ ID NO: 4.  One of skill in the art before the effective filing date would have been motivated to practice the steviol glycoside synthesis methods taught by Markosyan et al. substituting the polynucleotide encoding the UDP-glycosyltransferase from Solanum lycopersicum (tomato)  taught by Uniprot Accession No. K4BWC0, Nov 28 2012, for the polypeptide of SEQ ID NO:5 or any of the other 792 other sequences taught by Markosyan et al., as a means of identifying polypeptides for the synthesis of steviol glycosides.  The expectation of success is high based upon the high level of skill in the art of recombinant protein expression as illustrated by the teachings of Markosyan et al.
Thus there is no need for motivation to select SEQ ID NO:5 or any specific sequence of Markosyan et al. in order to make obvious the claimed host cells.
In response to applicants submission that starting from Markosyan, a skilled artisan would not be motivated to look for or employ instantly claimed SEQ ID NO: 4 in a fermentative production or even in bioconversion or in vitro production of Reb D or Reb M or both, as previously stated and repeated above, one of skill in the art before the effective filing date would have been motivated to practice the steviol glycoside synthesis methods taught by Markosyan et al. substituting the polynucleotide encoding the UDP-glycosyltransferase from Solanum lycopersicum (tomato)  taught by Uniprot Accession No. K4BWC0, Nov 28 2012, for the polypeptide of SEQ ID NO:5 or any of the other 792 other sequences taught by Markosyan et al., as a means of identifying polypeptides for the synthesis of steviol glycosides.  The expectation of success is high based upon the high level of skill in the art of recombinant protein expression as illustrated by the teachings of Markosyan et al.
In response to appliants submission that as explained above the aim of the present invention is to provide a host cell 13Application Serial No. 15/560,318Atty Docket No. 2919208-459000Confirmation No. 7627Customer No. 84331transformed with a suitable UGT2 polypeptide with “improved productivity” towards the production of rebaudioside D, M or both and therefore wherein said UGT2 has a higher, improved activity towards the conversion of rebaudioside A to rebaudioside D if compared with the known enzyme UGT91D2 of Stevia rebaudiana, applicants are reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to appliants submission that as the Uniprot reference offers nothing more than an amino acid sequence and fails to suggest this unexpected ability, it is unclear what “unexpected abiolity” applicants are referring to.  As stated previously, one of skill in the art before the effective filing date would have been motivated to practice the steviol glycoside synthesis methods taught by Markosyan et al. substituting the polynucleotide encoding the UDP-glycosyltransferase from Solanum lycopersicum (tomato)  taught by Uniprot Accession No. K4BWC0, Nov 28 2012, for the polypeptide of SEQ ID NO:5 or any of the other 792 other sequences taught by Markosyan et al., as a means of identifying polypeptides for the synthesis of steviol glycosides.  No additional unexpected ability is required beyond UDP-glycosyltransferase activity.
.  In response to appliants submission that the person of ordinary skill would have had no reason, before the filing date of the claimed invention, to substitute enzyme according to SEQ ID NO:5 or the UGTSL2 enzyme of Markosyan with the sequence with Uniprot No. K4BWCO because the effect of such substitution was unpredictable, this is not found persuasive because there is no unpredictability in what was obvious which was to express an identified USP-glycosyltransferase.  
In response to appliants submission that here is no reason explaining how a PHOSITA would be motivated to combine the teaching of Markosyan with the Uniprot sequence K4BWCO over one of the 792 specifically disclosed in Markosyan, as stated previously, one of skill in the art before the effective filing date would have been motivated to practice the steviol glycoside synthesis methods taught by Markosyan et al. substituting the polynucleotide encoding the UDP-glycosyltransferase from Solanum lycopersicum (tomato)  taught by Uniprot Accession No. K4BWC0, Nov 28 2012, for the polypeptide of SEQ ID NO:5 or any of the other 792 other sequences taught by Markosyan et al., as a means of identifying polypeptides for the synthesis of steviol glycosides.
In response to appliants submission that the aim of the present invention is not that of "identifying polypeptides useful for the synthesis of steviol glycosides. "but that of providing a host cell transformed with a suitable UGT2 polypeptide with improved productivity towards the production of rebaudioside D, M or both, and therefore of identifying UGT2 polypeptides with higher, improved activity towards the conversion of rebaudioside A to rebaudioside D if compared with the known enzyme UGT91D2 of Stevia rebaudiana, while applicants motivation may be different than that used in the previous rejection, this does not take away from what was obvious.  
In response to applicant's argument that their motivation was different, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus accordingly applicants argument regarding predictability of obtaining such a UGT2 polypeptides with higher, improved activity towards the conversion of rebaudioside A to rebaudioside 14 Application Serial No. 15/560,318Atty Docket No. 2919208-459000Confirmation No. 7627Customer No. 84331D when compared with the known enzyme UGT91D2 of Stevia rebaudiana is the relevant inquiry to be assessed when considering whether the PHOSITA would be motivated to combine the teaching of Markosyan and of Uniprot sequence K4BWCO is not found persuasive as it is based upon a different motivation.
In response to applicants submission that the inventors of the present patent application have surprisingly found that a UGT2 polypeptide according to SEQ ID NO: 4 is -50 times more active in converting rebaudioside A to rebaudioside D than the known UGT2 la enzyme derived from Stevia rebaudiana according to SEQ ID NO: 5 of the present application (see example 6), these supposed unexpected results are not commensurate with the currently amended claims.  
	Claims 1, 3-6, 7, 8, 9, 10, 11, 21, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan et al. (US 2014/0357588, published Dec 4, 2014) and  Uniprot Accession No. K4BWC0, Nov 28 2012.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
2/2/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652